CATES, Judge
(dissenting).
Assault with intent to murder has as one •of its ingredients “malice” as known at common law.
Self defense can arise under the plea of mot guilty. The gravity of a former difficulty is relevant to show the degree of apprehension with which a defendant could look upon a hostile demonstration by the -victim.
Thus, later cases follow Judge McElroy’s ■suggestion of trial court discretion as to the ■degree of detail of the former difficulty to be deemed admissible.
Thus, our Supreme Court per Harwood, J., in Wright v. State, 279 Ala. 543, 188 So. 2d 272, has said:
“As observed by Judge McElroy in his work on evidence (The Law of Evidence in' Alabama, 2d Ed. Sec. 45.06(5)), the rule enunciated in McAnally v. State, 74 Ala. 9, to the effect that the gravity or lack of gravity of a former difficulty may be proven but that its merits or particulars cannot be shown nor can it be shown who was at fault in the former difficulty, present a rule difficult to administer and to comply with. As stated in Dodd v. State, 32 Ala.App. 504, 27 So.2d 259:
“ ‘The demarcation between the fact, or highlights, of a former difficulty, and its details, is indeed a tenuous and vague division. A measure of discretion should and must be allowed the trial judge in determining the extent of detailing necessary to picture and constitute the fact. Brothers v. State, 236 Ala. 448, 183 So. 433.
“To the same effect see Spain v. State, 37 Ala.App. 311, 68 So.2d 53; Mahaley v. State, 36 Ala.App. 89, 53 So.2d 594.
“We will not here attempt to review or reconcile the very large number of our cases and those of the Court of Appeals pertaining to whether the facts shown did or did not constitute an excess of detailing, but refer those interested to Judge McElroy’s very detailed discussion of these cases to be found in his work above referred to in Section 45.06 et seq.
“We are in accord with the views expressed in the opinions of the Court of Appeals in Dodd, Spain, and Mahaley, supra, to the effect that much be left to the sound discretion of the trial judge as to the limits of detailing a former difficulty. We are unwilling to say in the present instance that the trial court abused its discretion in the rulings made.”
To me, a blow to the eye with a beer bottle is far more heinous and hazardous than “blows” or “licks” passing in a scuffle without weapons. That the bottle did not break may be viewed with relief but without minimizing the mental attitude that gave volition to such vitro-violence.
Were our Harmless Error Rule less of a loophole, a different result might be warranted.1 But I cannot say the ruling ex-*24eluding an element vital to self defense was not probably injurious to a substantial right of the defendant. .See Supreme Court Rule 45.
Accordingly, since I would vote to reverse the judgment of conviction, I must respectfully dissent.

. That the defendant testified, “* * * he hit me in the eye with a beer” (R. 44) is too vague as to what the substance was, i. e., a liquid or the container. The normal construction indicates the former. Moreover, the thfust of the defense was to *24get the victim to admit (or not) that he hit the defendant in the eye with a beer bottle. This differs from what might be argued to be only the defendant’s self-serving version. *